DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character: “126” has been used to designate both “a first closure element” and “an interior closure element”; “128” has been used to designate both “a second closure element” and “an exterior closure element”; “137” has been used to designate both “a third closure element” and “a closure element”; and “135” has been used to designate both “a fourth closure element” and “a closure element”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Menayan et al. (US 2018/0049399).
For claim 12, Menayan et al. teach a pet bed comprising:
a bolster comprising:
a lower bolster cover (112,122) having a bottom member and a side member extending from a perimeter of the bottom member;
a cushion (520a,550a,540a,530a) positioned on the bottom member of the lower bolster cover, wherein the cushion includes an upper surface, a lower surface, a side surface extending from the upper surface to the lower surface, and a central opening (where member (510a) is located therein) extending through the upper surface and the lower surface forming an interior perimeter surface, and wherein the side surface of the cushion is adjacent the side member of the lower bolster cover;
an upper bolster cover (430,432) including a central member (432), an upper outer member (outer surface of member (430)), and a lower outer member (inner surface of member (430)), wherein the lower outer member covers the upper surface of the cushion, and wherein the lower bolster cover and the upper bolster cover are separate members and are releasably connected to each other; and a mattress portion (510a) removably coupled to the bolster (see Figures 3-5 for example).
	For claim 14, Menayan et al. teach wherein the lower bolster cover (112,122) has a first closure element (418) extending around an upper interior region of the side member and a second closure element (420) extending around an upper exterior region of the side member.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Menayan et al. (US 2018/0049399).
For claim 13, as described above, Menayan et al. disclose most of the claimed invention except for mentioning wherein the central member of the upper bolster cover has a quilted surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper bolster cover of Menayan et al. so as to include a quilted surface material, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Menayan et al..  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 12-20 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U. S. Patent No. 11,178,849 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “a pet bed comprising: a bolster comprising: a lower bolster cover having a bottom member and a side member extending from a perimeter of the bottom member; a cushion positioned on the bottom member of the lower bolster cover, wherein the cushion includes an upper surface, a lower surface, a side surface extending from the upper surface to the lower surface, and a central opening extending through the upper surface and the lower surface forming an interior perimeter surface, and wherein the side surface of the cushion is adjacent the side member of the lower bolster cover; an upper bolster cover including a central member, an upper outer member, and a lower outer member, wherein the lower outer member covers the upper surface of the cushion, and wherein the lower bolster cover and the upper bolster cover are separate members and are releasably connected to each other; and a mattress portion removably coupled to the bolster”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Allowable Subject Matter
Claims 1-11 are allowed.


Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Moore et al. (US 5144911), Dunn et al. (US 2006/0272581), and J. G. Bins (US 2032248) teach a dog bed assembly having a bolster member, a cushion member, a bed cover, and a mattress member.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644